Title: To James Madison from Robert R. Livingston, 24 January 1803
From: Livingston, Robert R.
To: Madison, James


Sir
Paris 24 Jany 1802 [1803]
I have just now heard of an opportunity from Havre. I am doubtful whether my letter will arrive in time for it. I therefore confine myself to inform you that Genl Bernadotte is named Minister to the United States in the place of Otto who will be employed here. Genl Bernadotte is brother in law to joseph Bonaparte & is a very respectable man & has the character of a decided Republican. I have endeavoured to impress upon him the necessity of making Some arrangements, relative to the debt previous to his departure, which he has much at heart but neither he nor any body else can influence the councils of the First Consul you can hardly conceive anything more timid than all about him are they dare not be known to have a sentiment of their own or to have expressed one to anybody but as I have not time to put this in cypher I must differ [sic] writing to you more at large on this subject as well as a full communication of a very delicate step that I have hazarded and which promised success for some time but from which I at present hope for no important result. The Minister informs me that the expedition to Louisiana will sail shortly. Genl Bernadotte will go in about three weeks. He will have full powers to settle every thing. I ask the Minister what confidence you can have in any new offer to treat when the last Treaty is unexecuted, & why he had not better send out Genl Bernadotte with a Treaty in his hand than only with powers that will be suspected, & how he can make arrangements upon the debts which must depend upon the Legislature. He answers this by Saying they want information as to right of Depot &c—as to the debt I have no hope that they have any intention to pay it or even to fund it. From the dispositions which I know to be entertained by some that go out with Victor I have no doubt that they will provoke an Indian war by paying them nothing and that in their solicitude to acquire wealth they act over again the tyranny of St. Domingo. It will be necessary therefore to take the position that will best guard you against the effects of these evils. As to myself I am left wholly without any precise instruction how to act or what to offer—enclosed are two memories [sic] lately sent in with as little effect as those that have gone before them. Tho’ I have reason to think that the minister wishes well to my project for Louisiana but the First Consul is immoveable. I confess to you I see very little use for a Minister here where there is but one will and that will governed by no object but personal security and personal ambition were it left to my discretion I should bring matters to some positive issue or leave them which would be the only means of bringing them to an issue.
The Court grows every day more Splendid. Ladies of honor are named, & 30 of the Senators are to have Senatories. That is to say they are to have Domains a palace for each in different Departments & a considerable revenue arising out of national property. They are to wear a Star & Ribband & to reside three months in the year at their country Palace.
The trade of the nation is in a miserable Situation & a general distrust exists of the greatest bankers in Paris, many of whom have failed. The principles of Commerce are totally misunderstood, & the effect is obvious in their violent efforts to establish what would establish itself if left to itself.
The troops manifest the most decided aversion to going to St Domingo. It is Said that those in holland designed for Louisiana extorted a promise from Victor that they were not to Stop at St Domingo. A number of ships have Sailed from Brest up the Mediterranean with design to fetch the troops from Nice to go to the Islands. An expedition is also on foot to the East Indias. The first Division will consist of about 400 white men the Second of 800 blacks brought from St Domingo. I think it not improbable that these will one day declare themselves independent under the patronage of the British.
I have your letter & the President’s by Madame Brogniart & Should have replied to them had I known in time of this opportunity—be pleased to present me respectfully to him & believe me to be Dear Sir, With the highest respect & esteem Your most Obt hum: Servt
Robt R Livingston

 

   
   RC and enclosures (DNA: RG 59, DD, France, vol. 8); duplicate and draft (NHi: Livingston Papers). RC in a clerk’s hand, signed by Livingston. Docketed by Wagner as received 25 Apr. Italicized words are those encoded by Livingston’s secretary and decoded here by the editors. RC decoded interlinearly by Wagner. Duplicate docketed by Wagner. For enclosures, see n. 2.



   
   Bernadotte’s appointment was announced in the Paris papers on 31 Dec. 1802. His departure for his new post was much delayed, and before his ship sailed he learned of the sale of Louisiana to the U.S. and the renewed outbreak of war between France and Great Britain. Assuming that these events had “put an end to his mission to America,” he resigned his diplomatic appointment and offered Napoleon his military skills (Alan Palmer, Bernadotte: Napoleon’s Marshal, Sweden’s King [London, 1990], pp. 115–17).



   
   The enclosures are a copy of an undated note from Livingston to Talleyrand (2 pp.; docketed by Wagner; printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:530–31) protesting the French government’s refusal to issue certificates to American merchants whose claims had been liquidated; and Livingston’s 10 Jan. letter to Talleyrand (6 pp.; docketed by Wagner; printed ibid., 2:531–32) reporting Morales’s withdrawal of the right of deposit, listing several reasons why France should sell West Florida (assuming they possessed it) to the U.S. along with New Orleans and the east bank of the Mississippi and all of Louisiana north of the Arkansas River, and explaining why Bernadotte should carry a treaty with him when he came to the U.S.



   
   Livingston’s secretary encoded “d” after the code for “which,” and it was not decoded by Wagner. The draft reads “perhaps.”



   
   See Livingston to JM, 20 Dec. 1802, and n. 2.


